Order, entered on October 27,1960, denying defendants-appellants’ motion for an order (1) consolidating the two above-entitled actions, (2) vacating or modifying the notice of deposition in Action No. 2 dated September 15, 1960 and served by the attorneys for the plaintiff and (3) granting priority of deposition to the defendants in both actions and in such consolidated action, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.